Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 17, 18, 20-25, 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims could not be found and was not suggested by the prior art of record.  
Regarding claim 1, the prior art fails to teach or fairly suggest a wearable drug delivery device comprising a drive mechanism including a piston, a piston biasing member, a winch, and a tether including a first end connected to the piston and a second end wound around the winch, the tether initially retaining the piston biasing member in an energized state, wherein rotation of the winch unwinds the tether to allow the piston biasing member to de-energize, an insertion mechanism including a rotational biasing member initially retained in a rotational biasing member energized state, the rotational biasing member being configured to rotate the insertion mechanism housing relative to the housing as the rotational biasing member de-energizes, and a retainer selectively moveable with respect to the insertion mechanism housing, the retainer having a first position where the retainer is operably coupled with the insertion mechanism housing to prevent rotation of the insertion mechanism housing and a second position where the retainer is at least temporarily uncoupled from the insertion mechanism housing to allow rotation of the insertion mechanism housing, in combination with the features of the invention, substantially as claimed.
Claim 20 includes the drug delivery device of claim 1, and therefore is allowable at least for the reasons discussed above.
With regard to claim 21, see the reasons for allowance in the Non-Final rejection mailed 12/18/2020.
With regard to claim 28, as indicated in the prior Office Action, the prior art fails to teach or fairly suggest the container access needle accessing the interior of the barrel through the piercable seal as a result of movement of the barrel toward the container access needle during de-energization of the biasing member (original claim 3), in combination with the features of the invention, substantially as claimed.
With regard to claim 29, as indicated in the prior Office Action, the prior art fails to teach or fairly suggest a first retainer moveable between a first retainer retaining position, wherein the first retainer retains the rotational biasing member in the rotational biasing member energized state, and a first retainer releasing position, where the first retainer allow the rotation biasing member to de-energize, a button disposed on an exterior surface of the housing a manually displaceable by a user, and a trigger assembly configured to move the first retainer from the retaining position to the releasing position in response to displacement by the user (original claim 7), in combination with the features of the invention, substantially as claimed.
With regard to claim 30, as indicated in the prior Office Action, the prior art fails to teach or fairly suggest a gear assembly operably connected to the winch, an electrical actuator, a gear interface rotatable by the electrical actuator, rotation of the gear interface causing the gear interface to selectively engage the gear assembly to prevent or allow rotation of the gear assembly, and an insertion mechanism including a rotation biasing member initially retained in a rotational biasing member energized state, the rotational biasing member being configured to rotate at least a portion of the insertion mechanism relative to the housing as the rotational biasing member de-energizes (original claim 12), in combination with the features of the invention, substantially as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783